Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The invention in claims 1-20 is directed to “mental processes” without significantly more.
	The claims recite:
		obtaining 
		determining 
		instance 
		inferring 
		subclass 
		class 
		tree 
		similarity
		definition data (definition data defines the subclasses)
		log data (log data includes a set of the first data obtained)
		each of the first data
		cyber world classes describing concepts

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. An information processing method classifying an instance including a combination of data items of subclasses of either physical world classes describing physical entities or cyber world classes describing concepts, comprising the steps of:…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

obtaining, by a processor from different sources via a network, different types of first data, the first data including an instance, the instance being actual data without metadata, and the different sources including at least one of a sensor system, a control system, or a management system of a facility;

inferring and determining, by the processor, a subclass among a plurality of subclasses the instance belongs to by referring to at least either definition data or log data stored in a storage device, wherein:

the definition data defines the plurality of subclasses as subclasses of either physical world classes describing physical entities or cyber world classes describing concepts,

the log data includes a set of the first data obtained in the past, and

each of the first data in the log data including the instance the corresponding subclass is defined in the definition data; and

controlling, by the processor, operations of the facility based on the determined subclass the instance belongs to.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A network
	(3) A sensor system
	(4) A control system
	(5) A management system of a facility
	(6) A storage device
	(7) A controlling, by the processor

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Paragraph [0158] of Applicant’s Specification recites:

[0158] The processor 101 is an electric circuit including the controller and arithmetic unit of the computer 100. It is possible to use general purpose processors, central processing units (CPUs), microprocessors, digital signal processors, controllers, microcontrollers, state-machines, ASICs, FPGAs, PLDs or a combination of the above as the processor 101.


	Further, paragraph [0168] of Applicant’s Specification recites:

[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “network” is a broad term which is described at a high level.
MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sensor system” is a broad term which is described at a high level. Applicant’s Specification recites:

[0054] The storage 9 is a storage which provides storage space for saving various data including the collected first data, the definition data, the log data and programs. Examples of storage 9 include volatile memory such as SRAM and DRAM. The storage 9 may be nonvolatile memory such as NAND flash memory, MRAM or FRAM. Also, the storage 9 may be HDDs, SSDs or external storage devices. However, the type of device used as the storage 9 is not limited. For example, the storage 9 can be a combination of different memories and storage devices.

This “sensor system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “control system” is a broad term which is described at a high level. Applicant’s Specification recites:

[0046] The control system 4 is a system which controls facilities including various infrastructure, factories and plants. Any type of device may be controlled by the control system 4. The information processing device 1 may obtain data including the configured values of devices, the operation modes of devices and the conditions of devices, from the control system 4.

[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

This “control system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).


	A “management system of a facility” is a broad term which is described at a high level. Applicant’s Specification recites:

[0047] The management system 5 is an information system which executes various operations including the configuration of user accounts, configuration of access authority, logging of executed operations, allocation of computing resources to the users and monitoring usage of computing resources. The information processing device 1 may obtain data including operation activities of users following logins, operation histories and usage of computing resources, from the management system 5.

This “management system of a facility” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “storage device” is a broad term which is described at a high level. Applicant’s Specification recites:

[0054] The storage 9 is a storage which provides storage space for saving various data including the collected first data, the definition data, the log data and programs. Examples of storage 9 include volatile memory such as SRAM and DRAM. The storage 9 may be nonvolatile memory such as NAND flash memory, MRAM or FRAM. Also, the storage 9 may be HDDs, SSDs or external storage devices. However, the type of device used as the storage 9 is not limited. For example, the storage 9 can be a combination of different memories and storage devices.

This “storage device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “controlling, by the processor” is a broad term which is described at a high level. Applicant’s Specification recites:

[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

This “controlling, by the processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A network
	(3) A sensor system
	(4) A control system
	(5) A management system of a facility
	(6) A storage device
	(7) A controlling, by the processor

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0158] The processor 101 is an electric circuit including the controller and arithmetic unit of the computer 100. It is possible to use general purpose processors, central processing units (CPUs), microprocessors, digital signal processors, controllers, microcontrollers, state-machines, ASICs, FPGAs, PLDs or a combination of the above as the processor 101.

	Further, paragraph [0168] of Applicant’s Specification recites:

[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “network” is a broad term which is described at a high level.
MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sensor system” is a broad term which is described at a high level. Applicant’s Specification recites:

[0045] The sensor system 3 is a system which measures physical information by using a plurality of sensors. The sensor system 3 may be a wireless sensor network. Also, the sensor system 3 may be a set of sensors installed in facilities including various infrastructure, factories and plants. The types of sensors and the number of sensors in the sensor system 3 are not limited. The information processing device 1 receives data including the physical information measured by the sensors, from the sensor system 3.


Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “control system” is a broad term which is described at a high level. Applicant’s Specification recites:

[0046] The control system 4 is a system which controls facilities including various infrastructure, factories and plants. Any type of device may be controlled by the control system 4. The information processing device 1 may obtain data including the configured values of devices, the operation modes of devices and the conditions of devices, from the control system 4.

[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “management system of a facility” is a broad term which is described at a high level. Applicant’s Specification recites:

[0047] The management system 5 is an information system which executes various operations including the configuration of user accounts, configuration of access authority, logging of executed operations, allocation of computing resources to the users and monitoring usage of computing resources. The information processing device 1 may obtain data including operation activities of users following logins, operation histories and usage of computing resources, from the management system 5.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “storage device” is a broad term which is described at a high level. Applicant’s Specification recites:

[0054] The storage 9 is a storage which provides storage space for saving various data including the collected first data, the definition data, the log data and programs. Examples of storage 9 include volatile memory such as SRAM and DRAM. The storage 9 may be nonvolatile memory such as NAND flash memory, MRAM or FRAM. Also, the storage 9 may be HDDs, SSDs or external storage devices. However, the type of device used as the storage 9 is not limited. For example, the storage 9 can be a combination of different memories and storage devices.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “controlling, by the processor” is a broad term which is described at a high level. Applicant’s Specification recites:

[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).



	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.
	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

specifying a relation of the subclass the instance belongs to by referring to the relation between the subclasses defined in the definition data.

	Applicant’s Claim 2 merely teaches the specification of a relation and a reference to that relation. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The information processing method according to claim 1, wherein if the first data includes schema data defining the format of the instance, a first similarity between the format in the schema data and the formats of the instances belonging to the subclass in schema definition data is calculated, determining that the subclass of the instance included in the first data is the subclass corresponding to the format in the schema definition data with the highest first similarity with the format in the schema data.

	Applicant’s Claim 3 merely teaches a conditional limitation that need not apply. Therefore, it receives no patentable weight. Even if it did have patentable weight, it is merely the determination of a schema definition with a highest similarity. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The information processing method according to claim 3, wherein if the greatest value of calculated first similarity is less than a threshold value, a message requiring a user to confirm the inferred and determined subclass for the instance included in the first data is notified.

	Applicant’s Claim 4 merely teaches a conditional limitation of no patentable weight. Even if it had patentable weight, it is merely the limitation that a “message” is “notified”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The information processing method according to claim 1, wherein if the first data includes first formal description data which is the identifier of the subclass, the first formal description data is compared to each of the second definition data which is the identifier of the subclass in the definition data and if a matching second definition data is found, it is inferred and determined that the subclass for the instance included in the first data is the subclass specified by the matching second definition data.

	Applicant’s Claim 5 merely teaches a conditional limitation of no patentable weight. Even if it were regarded, it is the mere inference of a subclass. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The information processing method according to claim 1, wherein a second similarity between a first instance which is the instance included in the first data and a second instance which is the instance in the log data is calculated and it is inferred and determined that the subclass of the second instance with the greatest second similarity is the subclass of the first instance.

	Applicant’s Claim 6 merely teaches the inference of a sublass. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The information processing method according to claim 1, wherein if the first data does not include schema data defining the format of the instance but includes first formal description data which is the identifier of the subclass, the first formal description data is compared to each of the second definition data which is the identifier of the subclass in the definition data and if a matching second definition data is found, it is inferred and determined that the subclass for the instance included in the first data is the subclass specified by the matching second definition data.

	Applicant’s Claim 7 merely teaches a conditional limitation of no patentable weight. Even if it were regarded, it is the mere inference of a subclass. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The information processing method according to claim 1, wherein if the first data does not include schema data defining the format of the instance and first formal description data which is the identifier of the subclass, a second similarity between a first instance which is the instance included in the first data and a second instance which is the instance in the log data is calculated and it is inferred and determined that the subclass of the second instance with the greatest second similarity is the subclass of the first instance.

	Applicant’s Claim 8 merely teaches a conditional limitation of no patentable weight. Even if it were regarded, it is a mere inference of a subclass. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

adding the definition of the subclass belonging to the instance and a schema defining a format of the instance to the definition data, if it is inferred and determined that the instance included in the first data belongs to the subclass which is not defined in the definition data.

	Applicant’s Claim 9 merely teaches a conditional limitation of no patentable weight. Even if it were regarded, it is a mere inference of a subclass. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The information processing method according to claim 9, wherein if the subclass added to the definition data has a relation with another subclass defined in the definition data, information of the relation is also added to the definition data.

	Applicant’s Claim 10 merely teaches a conditional limitation of no patentable weight. Even if it were regarded, it is a mere configuration of data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

determining whether the instance included in the first data belongs to the subclass which is not defined in the definition data; and

in response to determining that the instance included in the first data belongs to the subclass which is not defined in the definition data, generating a screen a user can edit the definition.

	Applicant’s Claim 11 merely teaches determining an unspecified subclass and a “screen”. Even if it were regarded, it is a mere generation of an edit screen. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “12. A non-transitory storage medium having a computer program stored therein configured to classify an instance, and to execute the processes of…” Applicant claimed “A non-transitory storage medium”, rather than a “non-transitory computer readable medium”. Applicant’s preamble fails to include the important aspect of “computer readability”. Therefore, the broadest reasonable interpretation of Applicant’s preamble includes impermissible matter such as written paper copies and other things that do not operate as products of manufacture. Applicant has failed to properly claim a product of manufacture, therefore Applicant’s preamble fails Step 1 of the 35 USC 101 analysis. Therefore, on this point alone, Applicant’s independent claim, and its dependent claim(s), do not satisfy 101 requirements. Therefore, the answer to the inquiry is: NO.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 12 that recite abstract ideas?

	YES. The following limitations in Claim 12 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

obtaining, from different sources via a network, different types of first data, the first data including an instance, the instance being actual data without metadata, and the different sources including at least one of a sensor system, a control system, or a management system of a facility;

inferring and determining a subclass among a plurality of subclasses the instance belongs to by referring to at least either definition data or log data stored in a storage device, wherein:

the definition data defines the plurality of subclasses as subclasses of either physical world classes describing physical entities or cyber world classes describing concepts,

the log data includes a set of the first data obtained in the past, and each of the first data in the log data including the instance belonging to the subclass is defined in the definition data; and

controlling operations of the facility based on the determined subclass the instance belongs to.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) A network
	(2) A sensor system
	(3) A control system
	(4) A management system of a facility
	(5) A storage device
	(6) A controlling


	A “network” is a broad term which is described at a high level.
MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sensor system” is a broad term which is described at a high level. Applicant’s Specification recites:

[0054] The storage 9 is a storage which provides storage space for saving various data including the collected first data, the definition data, the log data and programs. Examples of storage 9 include volatile memory such as SRAM and DRAM. The storage 9 may be nonvolatile memory such as NAND flash memory, MRAM or FRAM. Also, the storage 9 may be HDDs, SSDs or external storage devices. However, the type of device used as the storage 9 is not limited. For example, the storage 9 can be a combination of different memories and storage devices.

This “sensor system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “control system” is a broad term which is described at a high level. Applicant’s Specification recites:

[0046] The control system 4 is a system which controls facilities including various infrastructure, factories and plants. Any type of device may be controlled by the control system 4. The information processing device 1 may obtain data including the configured values of devices, the operation modes of devices and the conditions of devices, from the control system 4.

[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

This “control system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).


	A “management system of a facility” is a broad term which is described at a high level. Applicant’s Specification recites:

[0047] The management system 5 is an information system which executes various operations including the configuration of user accounts, configuration of access authority, logging of executed operations, allocation of computing resources to the users and monitoring usage of computing resources. The information processing device 1 may obtain data including operation activities of users following logins, operation histories and usage of computing resources, from the management system 5.

This “management system of a facility” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “storage device” is a broad term which is described at a high level. Applicant’s Specification recites:

[0054] The storage 9 is a storage which provides storage space for saving various data including the collected first data, the definition data, the log data and programs. Examples of storage 9 include volatile memory such as SRAM and DRAM. The storage 9 may be nonvolatile memory such as NAND flash memory, MRAM or FRAM. Also, the storage 9 may be HDDs, SSDs or external storage devices. However, the type of device used as the storage 9 is not limited. For example, the storage 9 can be a combination of different memories and storage devices.

This “storage device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “controlling” is a broad term which is described at a high level. Applicant’s Specification recites:

[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

This “controlling” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A network
	(2) A sensor system
	(3) A control system
	(4) A management system of a facility
	(5) A storage device
	(6) A controlling

	A “network” is a broad term which is described at a high level.
MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sensor system” is a broad term which is described at a high level. Applicant’s Specification recites:

[0045] The sensor system 3 is a system which measures physical information by using a plurality of sensors. The sensor system 3 may be a wireless sensor network. Also, the sensor system 3 may be a set of sensors installed in facilities including various infrastructure, factories and plants. The types of sensors and the number of sensors in the sensor system 3 are not limited. The information processing device 1 receives data including the physical information measured by the sensors, from the sensor system 3.


Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “control system” is a broad term which is described at a high level. Applicant’s Specification recites:

[0046] The control system 4 is a system which controls facilities including various infrastructure, factories and plants. Any type of device may be controlled by the control system 4. The information processing device 1 may obtain data including the configured values of devices, the operation modes of devices and the conditions of devices, from the control system 4.

[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “management system of a facility” is a broad term which is described at a high level. Applicant’s Specification recites:

[0047] The management system 5 is an information system which executes various operations including the configuration of user accounts, configuration of access authority, logging of executed operations, allocation of computing resources to the users and monitoring usage of computing resources. The information processing device 1 may obtain data including operation activities of users following logins, operation histories and usage of computing resources, from the management system 5.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “storage device” is a broad term which is described at a high level. Applicant’s Specification recites:

[0054] The storage 9 is a storage which provides storage space for saving various data including the collected first data, the definition data, the log data and programs. Examples of storage 9 include volatile memory such as SRAM and DRAM. The storage 9 may be nonvolatile memory such as NAND flash memory, MRAM or FRAM. Also, the storage 9 may be HDDs, SSDs or external storage devices. However, the type of device used as the storage 9 is not limited. For example, the storage 9 can be a combination of different memories and storage devices.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “controlling” is a broad term which is described at a high level. Applicant’s Specification recites:

[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

displaying the subclass the instance included in the first data is classified and a relation the subclass has in a display.

	Applicant’s Claim 13 merely teaches mere data display. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “14. An information processing device configured to classify an instance, comprising…” Applicant claims a “device”, which is presently interpreted to be an “apparatus”, which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 14 that recite abstract ideas?

	YES. The following limitations in Claim 14 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

a processing circuit configured to:

obtain, from different sources via a network, different types of first data, the first data including an instance, the instance being actual data without metadata, and the different sources including at least one of a sensor system, a control system, or a management system of a facility; and

infer and determine a subclass among a plurality of subclasses the instance belongs to by referring to at least either definition data or log data;

a storage configured to save the definition data and the log data, wherein:

the definition data defines the plurality of subclasses as subclasses of either physical world classes describing physical entities or cyber world classes describing concepts,

the log data includes a set of the first data obtained in the past, and each of the first data in the log data including the instance the corresponding subclass is defined in the definition data,

wherein the processing circuit is further configured to control operations of the facility based on the determined subclass the instance belongs to.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A network
	(3) A sensor system
	(4) A control system
	(5) A management system of a facility
	(6) A storage
	(7) A controlling

	A “processor” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0053] The data collector 7 and data processor 8 may be implemented by hardware circuitry such as processors (CPUs), ASICs and CPLDs. The data collector 7 and data processor 8 may be also implemented by programs such as the operating systems and applications, or the combination of the above.

	Further, Applicant’s Specification recites:

[0158] The processor 101 is an electric circuit including the controller and arithmetic unit of the computer 100. It is possible to use general purpose processors, central processing units (CPUs), microprocessors, digital signal processors, controllers, microcontrollers, state-machines, ASICs, FPGAs, PLDs or a combination of the above as the processor 101.

	Further, Applicant’s Specification recites:

[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

	This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “network” is a broad term that includes any memory that may be connected to a computer. Applicant’s Specification recites:

	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

	This “network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sensor system” is a broad term that includes any memory that may be connected to a computer. Applicant’s Specification recites:

[0045] The sensor system 3 is a system which measures physical information by using a plurality of sensors. The sensor system 3 may be a wireless sensor network. Also, the sensor system 3 may be a set of sensors installed in facilities including various infrastructure, factories and plants. The types of sensors and the number of sensors in the sensor system 3 are not limited. The information processing device 1 receives data including the physical information measured by the sensors, from the sensor system 3.

	This “sensor system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “control system” is a broad term that includes any memory that may be connected to a computer. Applicant’s Specification recites:

[0046] The control system 4 is a system which controls facilities including various infrastructure, factories and plants. Any type of device may be controlled by the control system 4. The information processing device 1 may obtain data including the configured values of devices, the operation modes of devices and the conditions of devices, from the control system 4.

	This “control system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “management system of a facility” is a broad term that includes any memory that may be connected to a computer. Applicant’s Specification recites:

[0047] The management system 5 is an information system which executes various operations including the configuration of user accounts, configuration of access authority, logging of executed operations, allocation of computing resources to the users and monitoring usage of computing resources. The information processing device 1 may obtain data including operation activities of users following logins, operation histories and usage of computing resources, from the management system 5.

	This “management system of a facility” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “storage” is a broad term that includes any memory that may be connected to a computer. Applicant’s Specification recites:

[0160] By using the program, it is possible to make the computer 100 operate as the aforementioned information processing device 1. The program is stored in non-transitory storage medium which is readable by the computer. Examples of the storage medium include optical discs, magnetic discs, magnetic tapes, flash memories and semiconductor memory. However, the type of storage medium is not limited. When the processor 101 executes the program, the computer 100 operates as the information processing device 1.

	This “storage” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “controlling” is a broad term that includes any memory that may be connected to a computer. Applicant’s Specification recites:

[0046] The control system 4 is a system which controls facilities including various infrastructure, factories and plants. Any type of device may be controlled by the control system 4. The information processing device 1 may obtain data including the configured values of devices, the operation modes of devices and the conditions of devices, from the control system 4.



[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

	This “controlling” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A network
	(3) A sensor system
	(4) A control system
	(5) A management system of a facility
	(6) A storage
	(7) A controlling

	A “processor” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0053] The data collector 7 and data processor 8 may be implemented by hardware circuitry such as processors (CPUs), ASICs and CPLDs. The data collector 7 and data processor 8 may be also implemented by programs such as the operating systems and applications, or the combination of the above.

[0158] The processor 101 is an electric circuit including the controller and arithmetic unit of the computer 100. It is possible to use general purpose processors, central processing units (CPUs), microprocessors, digital signal processors, controllers, microcontrollers, state-machines, ASICs, FPGAs, PLDs or a combination of the above as the processor 101.

[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “network” are broad terms that include any memory that may be connected to a computer. Applicant’s Specification recites:

	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sensor system” are broad terms that include any memory that may be connected to a computer. Applicant’s Specification recites:

[0045] The sensor system 3 is a system which measures physical information by using a plurality of sensors. The sensor system 3 may be a wireless sensor network. Also, the sensor system 3 may be a set of sensors installed in facilities including various infrastructure, factories and plants. The types of sensors and the number of sensors in the sensor system 3 are not limited. The information processing device 1 receives data including the physical information measured by the sensors, from the sensor system 3.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “control system” are broad terms that include any memory that may be connected to a computer. Applicant’s Specification recites:

[0046] The control system 4 is a system which controls facilities including various infrastructure, factories and plants. Any type of device may be controlled by the control system 4. The information processing device 1 may obtain data including the configured values of devices, the operation modes of devices and the conditions of devices, from the control system 4.

[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “management system of a facility” are broad terms that include any memory that may be connected to a computer. Applicant’s Specification recites:

[0047] The management system 5 is an information system which executes various operations including the configuration of user accounts, configuration of access authority, logging of executed operations, allocation of computing resources to the users and monitoring usage of computing resources. The information processing device 1 may obtain data including operation activities of users following logins, operation histories and usage of computing resources, from the management system 5.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “storage” are broad terms that include any memory that may be connected to a computer. Applicant’s Specification recites:

[0160] By using the program, it is possible to make the computer 100 operate as the aforementioned information processing device 1. The program is stored in non-transitory storage medium which is readable by the computer. Examples of the storage medium include optical discs, magnetic discs, magnetic tapes, flash memories and semiconductor memory. However, the type of storage medium is not limited. When the processor 101 executes the program, the computer 100 operates as the information processing device 1.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “controlling” are broad terms that include any memory that may be connected to a computer. Applicant’s Specification recites:

[0046] The control system 4 is a system which controls facilities including various infrastructure, factories and plants. Any type of device may be controlled by the control system 4. The information processing device 1 may obtain data including the configured values of devices, the operation modes of devices and the conditions of devices, from the control system 4.

[0168] The terms used in the embodiments should be interpreted broadly. For example, the term “processor” may include a general-purpose processor, a central processor (CPU), a microprocessor, a digital signal processor (DSP), a controller, a micro-controller, and a state machine. Depending on situations, the “processor” may indicate an application specific integrated circuit, a field programmable gate array (FPGA), a programmable logic circuit (PLD), and the like. The “processor” may indicate a combination of processing devices such as a plurality of microprocessors, a combination of a DSP and a microprocessor, and one or more microprocessors cooperating with a DSP core.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The information processing device according to claim 14, wherein the definition data is defining the relation between the subclasses and the processing circuit specifies the relation of the subclass the instance is classified by referring to the definition data.

	Applicant’s Claim 15 merely teaches a classification operation that operates by merely referring to a definition. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

enabling a display to display the subclass the instance belongs to and a relation between the subclass the instance belongs to and another subclass among the plurality of subclasses.

	Applicant’s Claim 16 merely teaches display of data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

controlling, by the processor, the operations of the facility based on a relation between the subclass the instance belongs to and another subclass among the plurality of subclasses.

	Applicant’s Claim 17 merely teaches control of “operations”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

wherein the facility includes at least one of infrastructures, factories, and plants.

	Applicant’s Claim 18 merely teaches a “facility”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

wherein the operations of the facility include at least one of launch, halt, control, manufacture, diagnosis, maintenance, shipments, packaging, analysis of data, configuration changes and changes of operation modes.

	Applicant’s Claim 19 merely teaches various operations including “analysis of data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

utilizing the instance included in the first data across the sensor system, the control system, the management system of the facility based on the determined subclass.

	Applicant’s Claim 20 merely teaches “utilizing” the instance. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 and 12- 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Nayak, et al., XML Schema Clustering with Semantic and Hierarchical Similarity Measures, Knowledge-Based Systems 20, 2007, pp. 336–349, in view of Bonasso, et al., Ontological Models To Support Planning Operations, International Workshop on Planning and Scheduling in Space (IWPSS 13), 2013, pp. 1-9, in their entireties. Specifically:

           Claim 1's ''obtaining, by a processor from different sources via a network, different types of first data, the first data including an instance, the instance being actual data without metadata, and the different sources…'' is taught by Nayak, et al., page 337, left column, fourth full paragraph, where it recites:

Moreover, the schema class composition hierarchy can be viewed as a generalization of the training sets of schemas to a super-class that is useful for further XML document classification analysis. A number of heterogeneous sources of schemas can be classified into this set of predefined classifications of schemas. This process will improve the XML document handling and achieve more effective and efficient searches for the relevant XML documents.

           Claim 1's ''…including at least one of a sensor system, a control system, or a management system of a facility;'' is not expressly taught by Nayak, et al. It is, however, taught by Bonasso, et al., page 6, left column, last partial paragraph, where it recites:

In our ontology we model relationships of the various power and computer units to the thermal control objects, some of which are shown Figure 6. The AP planner reads the initial situation from a specific OWL configuration file and generates plans accordingly.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the control system field of use of Bonasso, et al. for the unspecified “advanced applications” of Nayak, et al. because clustering is a form of unsupervised learning that may learn many control strategies.

           Claim 1's ''inferring and determining, by the processor, a subclass among a plurality of subclasses the instance belongs to by referring to at least either definition data or log data stored in a storage device, wherein: the definition data defines the plurality of subclasses as subclasses of either physical world classes describing physical entities or cyber world classes describing concepts, the log data includes a set of the first data obtained in the past, and each of the first data in the log data including the instance the corresponding subclass is defined in the definition data; and'' is taught by Nayak, et al., page 340, right column, first full paragraph, where it recites:

This module identifies the paths and elements that are common and similar between each pair of tree schemas. The assumption is that similar schemas have more common paths. We adapt the sequential pattern mining algorithm [2] to infer the similarity between elements and paths. The sequential pattern mining algorithm considers the frequent occurrences of elements as well as the sequences of elements.

	Further, it is taught by Nayak, et al., page 344, left column, last full paragraph, where it recites:

We use the wCluto web-enabled data clustering application [31] for clustering the XML data. In order to use Wcluto, XMine first generated a matrix containing the schemaSim coefficient (common path similarity coefficient) between the trees in the data source (pair-wise similarity) using the path similarity threshold of 0.7. The Wcluto takes in the schema similarity matrix and performs the clustering process. The ‘Complete-Link’ merging criterion function is chosen for computing the distance between clusters.

	Further, the claimed processor is taught by Nayak, et al., page 341, left column, last full paragraph, where it recites:
 
3.4. Preprocessing: The schema similarity matrix processor

A method to compute the similarity between schemas is presented by making use of: (1) the element semantic similarity as explained in Section 3.2; and (2) the element structural similarity obtained as the maximal large paths in Section 3.3. The element structural similarity includes the hierarchical position of an element in the schema. The structural similarity covers the context of an element defined by its ancestor (if it is not a root) and its descendants in the path expressions. The XMine measures the structural similarity by determining the similar elements in two trees based on the common paths. The element semantic similarity includes the linguistic and constraint similarities between each pair of elements contained in two maximal similar paths. The overall degree of similarity based on the element and structural similarity is then computed in the schema similarity matrix processor.

           Claim 1's ''controlling, by the processor, operations of the facility based on the determined subclass the instance belongs to.'' is not expressly taught by Nayak, et al. It is, however, taught by Bonasso, et al., page 6, left column, last partial paragraph, where it recites:

In our ontology we model relationships of the various power and computer units to the thermal control objects, some of which are shown Figure 6. The AP planner reads the initial situation from a specific OWL configuration file and generates plans accordingly.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the control system field of use of Bonasso, et al. for the unspecified “advanced applications” of Nayak, et al. because clustering is a form of unsupervised learning that may learn many control strategies.

Claim 2
           Claim 2's ''The information processing method according to claim 1, further comprising the step of: specifying a relation of the subclass the instance belongs to by referring to the relation between the subclasses defined in the definition data.'' is taught by Nayak, et al., page 344, left column, last full paragraph, where it recites:

We use the wCluto web-enabled data clustering application [31] for clustering the XML data. In order to use Wcluto, XMine first generated a matrix containing the schemaSim coefficient (common path similarity coefficient) between the trees in the data source (pair-wise similarity) using the path similarity threshold of 0.7. The Wcluto takes in the schema similarity matrix and performs the clustering process. The ‘Complete-Link’ merging criterion function is chosen for computing the distance between clusters.

Claim 3
           Claim 3's ''The information processing method according to claim 1, wherein if the first data includes schema data defining the format of the instance, a first similarity between the format in the schema data and the formats of the instances belonging to the subclass in schema definition data is calculated, determining that the subclass of the instance included in the first data is the subclass corresponding to the format in the schema definition data with the highest first similarity with the format in the schema data.'' is taught by Nayak, et al., page 337, right column, second full paragraph, where it recites:

XML is a flexible representation language. There are two varieties of XML data: XML documents and XML schemas. A XML schema provides the data definitions and structure of the XML document [1]. While XML documents are the instances of a schema giving a snapshot of what the document may contain. A schema includes what elements are (not) allowed; what attributes for any elements may be and the number of occurrences of elements; etc. A schema for a document may be included as both internally and externally (located within the same file or a different file, respectively).

	Further, it is taught by Nayak, et al., page 336, right column, last partial paragraph, where it recites:

This paper presents the XMine methodology that quantitatively determines the similarity between the heterogeneous XML schemas by considering the semantic, as well as the hierarchical structural similarity of elements. The similar schemas are clustered into the separate meaningful classes.

	Further, it is taught by Nayak, et al., page 345, left column, second full paragraph, where it recites:

As the clustering process continues, clusters are further decomposed into smaller sub clusters that contain more highly similar schemas. Thus as the intra-cluster scattering compactness decreases, the more compact schemas result in the clusters. And, after achieving the optimum clusters, the solution is stabilised.

Claim 4
           Claim 4's ''The information processing method according to claim 3, wherein if the greatest value of calculated first similarity is less than a threshold value, a message requiring a user to confirm the inferred and determined subclass for the instance included in the first data is notified.'' is taught by Nayak, et al., page 339, left column, first full paragraph, where it recites:

The XMine methodology then proceeds for data mining. The schemas similar in structure and semantics are grouped together to form a hierarchy of schema classes using an agglomerative clustering algorithm. The clustering result is visualized in the final phase of the methodology. The visualization is also a critical verification of the clustering results, which assist the generalization and specialization on the schema classes to develop a schema class hierarchy.

Claim 5
           Claim 5's ''The information processing method according to claim 1, wherein if the first data includes first formal description data which is the identifier of the subclass, the first formal description data is compared to each of the second definition data which is the identifier of the subclass in the definition data and if a matching second definition data is found, it is inferred and determined that the subclass for the instance included in the first data is the subclass specified by the matching second definition data.'' is taught by Nayak, et al., page 344, right column, last full paragraph, where it recites:

A new schema can now be generalized. First, the schema is generalized to the identifier of the lowest subclass to which the schema belongs. The identifier of this subclass can then, in turn, be generalized to a higher-level class identifier by climbing up the class hierarchy. Similarly, a class or a subclass can be generalized to its corresponding superclasses by climbing up its associated schema class hierarchy.

Claim 6
           Claim 6's ''The information processing method according to claim 1, wherein a second similarity between a first instance which is the instance included in the first data and a second instance which is the instance in the log data is calculated and it is inferred and determined that the subclass of the second instance with the greatest second similarity is the subclass of the first instance.'' is taught by Nayak, et al., page 336, right column, last partial paragraph, where it recites:

This paper presents the XMine methodology that quantitatively determines the similarity between the heterogeneous XML schemas by considering the semantic, as well as the hierarchical structural similarity of elements. The similar schemas are clustered into the separate meaningful classes.

Claim 7
           Claim 7's ''The information processing method according to claim 1, wherein if the first data does not include schema data defining the format of the instance but includes first formal description data which is the identifier of the subclass, the first formal description data is compared to each of the second definition data which is the identifier of the subclass in the definition data and if a matching second definition data is found, it is inferred and determined that the subclass for the instance included in the first data is the subclass specified by the matching second definition data.'' is taught by Nayak, et al., page 344, right column, last full paragraph, where it recites:

A new schema can now be generalized. First, the schema is generalized to the identifier of the lowest subclass to which the schema belongs. The identifier of this subclass can then, in turn, be generalized to a higher-level class identifier by climbing up the class hierarchy. Similarly, a class or a subclass can be generalized to its corresponding superclasses by climbing up its associated schema class hierarchy.

Claim 8
           Claim 8's ''The information processing method according to claim 1, wherein if the first data does not include schema data defining the format of the instance and first formal description data which is the identifier of the subclass, a second similarity between a first instance which is the instance included in the first data and a second instance which is the instance in the log data is calculated and it is inferred and determined that the subclass of the second instance with the greatest second similarity is the subclass of the first instance.'' is taught by Nayak, et al., page 336, right column, last partial paragraph, where it recites:

This paper presents the XMine methodology that quantitatively determines the similarity between the heterogeneous XML schemas by considering the semantic, as well as the hierarchical structural similarity of elements. The similar schemas are clustered into the separate meaningful classes.

Claim 9
           Claim 9's ''adding the definition of the subclass belonging to the instance and a schema defining a format of the instance to the definition data, if it is inferred and determined that the instance included in the first data belongs to the subclass which is not defined in the definition data.'' is taught by Nayak, et al., page 336, right column, last partial paragraph, where it recites:

This paper presents the XMine methodology that quantitatively determines the similarity between the heterogeneous XML schemas by considering the semantic, as well as the hierarchical structural similarity of elements. The similar schemas are clustered into the separate meaningful classes.

Claim 10
           Claim 10's ''The information processing method according to claim 9, wherein if the subclass added to the definition data has a relation with another subclass defined in the definition data, information of the relation is also added to the definition data.'' is taught by Nayak, et al., page 344, right column, last full paragraph, where it recites:

A new schema can now be generalized. First, the schema is generalized to the identifier of the lowest subclass to which the schema belongs. The identifier of this subclass can then, in turn, be generalized to a higher-level class identifier by climbing up the class hierarchy. Similarly, a class or a subclass can be generalized to its corresponding superclasses by climbing up its associated schema class hierarchy.

Claim 12
           Claim 12's ''obtaining, from different sources via a network, different types of first data, the first data including an instance, the instance being actual data without metadata, and the different sources…'' is taught by Nayak, et al., page 337, left column, fourth full paragraph, where it recites:

Moreover, the schema class composition hierarchy can be viewed as a generalization of the training sets of schemas to a super-class that is useful for further XML document classification analysis. A number of heterogeneous sources of schemas can be classified into this set of predefined classifications of schemas. This process will improve the XML document handling and achieve more effective and efficient searches for the relevant XML documents.

           Claim 12's '' “…including at least one of a sensor system, a control system, or a management system of a facility;'' is not expressly taught by Nayak, et al. It is, however, taught by Bonasso, et al., page 6, left column, last partial paragraph, where it recites:

In our ontology we model relationships of the various power and computer units to the thermal control objects, some of which are shown Figure 6. The AP planner reads the initial situation from a specific OWL configuration file and generates plans accordingly.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the control system field of use of Bonasso, et al. for the unspecified “advanced applications” of Nayak, et al. because clustering is a form of unsupervised learning that may learn many control strategies.

           Claim 12's ''inferring and determining a subclass among a plurality of subclasses the instance belongs to by referring to at least either definition data or log data stored in a storage device, wherein: the definition data defines the plurality of subclasses as subclasses of either physical world classes describing physical entities or cyber world classes describing concepts, the log data includes a set of the first data obtained in the past, and'' is taught by Nayak, et al., page 340, right column, first full paragraph, where it recites:

This module identifies the paths and elements that are common and similar between each pair of tree schemas. The assumption is that similar schemas have more common paths. We adapt the sequential pattern mining algorithm [2] to infer the similarity between elements and paths. The sequential pattern mining algorithm considers the frequent occurrences of elements as well as the sequences of elements.

	Further, it is taught by Nayak, et al., page 344, left column, last full paragraph, where it recites:

We use the wCluto web-enabled data clustering application [31] for clustering the XML data. In order to use Wcluto, XMine first generated a matrix containing the schemaSim coefficient (common path similarity coefficient) between the trees in the data source (pair-wise similarity) using the path similarity threshold of 0.7. The Wcluto takes in the schema similarity matrix and performs the clustering process. The ‘Complete-Link’ merging criterion function is chosen for computing the distance between clusters.

	Further, the claimed processor is taught by Nayak, et al., page 341, left column, last full paragraph, where it recites:
 
3.4. Preprocessing: The schema similarity matrix processor

A method to compute the similarity between schemas is presented by making use of: (1) the element semantic similarity as explained in Section 3.2; and (2) the element structural similarity obtained as the maximal large paths in Section 3.3. The element structural similarity includes the hierarchical position of an element in the schema. The structural similarity covers the context of an element defined by its ancestor (if it is not a root) and its descendants in the path expressions. The XMine measures the structural similarity by determining the similar elements in two trees based on the common paths. The element semantic similarity includes the linguistic and constraint similarities between each pair of elements contained in two maximal similar paths. The overall degree of similarity based on the element and structural similarity is then computed in the schema similarity matrix processor.

           Claim 12's ''each of the first data in the log data including the instance belonging to the subclass is defined in the definition data; and'' is taught by Nayak, et al., page 344, right column, last full paragraph, where it recites:

A new schema can now be generalized. First, the schema is generalized to the identifier of the lowest subclass to which the schema belongs. The identifier of this subclass can then, in turn, be generalized to a higher-level class identifier by climbing up the class hierarchy. Similarly, a class or a subclass can be generalized to its corresponding superclasses by climbing up its associated schema class hierarchy.

           Claim 12's ''controlling operations of the facility based on the determined subclass the instance belongs to.'' is not expressly taught by Nayak, et al. It is, however, taught by Bonasso, et al., page 6, left column, last partial paragraph, where it recites:

In our ontology we model relationships of the various power and computer units to the thermal control objects, some of which are shown Figure 6. The AP planner reads the initial situation from a specific OWL configuration file and generates plans accordingly.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the control system field of use of Bonasso, et al. for the unspecified “advanced applications” of Nayak, et al. because clustering is a form of unsupervised learning that may learn many control strategies.

Claim 13
           Claim 13's ''displaying the subclass the instance included in the first data is classified and a relation the subclass has in a display.'' is taught by Nayak, et al., Fig. 3, where it shows “(visualization)” of schema.

Claim 14
           Claim 14's ''a processing circuit configured to:'' is taught by Nayak, et al., page 341, left column, last full paragraph, where it recites:
 
3.4. Preprocessing: The schema similarity matrix processor

A method to compute the similarity between schemas is presented by making use of: (1) the element semantic similarity as explained in Section 3.2; and (2) the element structural similarity obtained as the maximal large paths in Section 3.3. The element structural similarity includes the hierarchical position of an element in the schema. The structural similarity covers the context of an element defined by its ancestor (if it is not a root) and its descendants in the path expressions. The XMine measures the structural similarity by determining the similar elements in two trees based on the common paths. The element semantic similarity includes the linguistic and constraint similarities between each pair of elements contained in two maximal similar paths. The overall degree of similarity based on the element and structural similarity is then computed in the schema similarity matrix processor.

           Claim 14's ''obtain, from different sources via a network, different types of first data, the first data including an instance, the instance being actual data without metadata, and the different sources including at least one of a sensor system, a control system, or a management system of a facility; and'' is taught by Nayak, et al., page 337, left column, fourth full paragraph, where it recites:

Moreover, the schema class composition hierarchy can be viewed as a generalization of the training sets of schemas to a super-class that is useful for further XML document classification analysis. A number of heterogeneous sources of schemas can be classified into this set of predefined classifications of schemas. This process will improve the XML document handling and achieve more effective and efficient searches for the relevant XML documents.

           Claim 14's ''infer and determine a subclass among a plurality of subclasses the instance belongs to by referring to at least either definition data or log data; 

           Claim 14's ''a storage configured to save the definition data and the log data, wherein: the definition data defines the plurality of subclasses as subclasses of either physical world classes describing physical entities or cyber world classes describing concepts, the log data includes a set of the first data obtained in the past, and each of the first data in the log data including the instance the corresponding subclass is defined in the definition data,'' is taught by Nayak, et al., page 340, right column, first full paragraph, where it recites:

This module identifies the paths and elements that are common and similar between each pair of tree schemas. The assumption is that similar schemas have more common paths. We adapt the sequential pattern mining algorithm [2] to infer the similarity between elements and paths. The sequential pattern mining algorithm considers the frequent occurrences of elements as well as the sequences of elements.

	Further, it is taught by Nayak, et al., page 344, left column, last full paragraph, where it recites:

We use the wCluto web-enabled data clustering application [31] for clustering the XML data. In order to use Wcluto, XMine first generated a matrix containing the schemaSim coefficient (common path similarity coefficient) between the trees in the data source (pair-wise similarity) using the path similarity threshold of 0.7. The Wcluto takes in the schema similarity matrix and performs the clustering process. The ‘Complete-Link’ merging criterion function is chosen for computing the distance between clusters.

	Further, the claimed processor is taught by Nayak, et al., page 341, left column, last full paragraph, where it recites:
 
3.4. Preprocessing: The schema similarity matrix processor

A method to compute the similarity between schemas is presented by making use of: (1) the element semantic similarity as explained in Section 3.2; and (2) the element structural similarity obtained as the maximal large paths in Section 3.3. The element structural similarity includes the hierarchical position of an element in the schema. The structural similarity covers the context of an element defined by its ancestor (if it is not a root) and its descendants in the path expressions. The XMine measures the structural similarity by determining the similar elements in two trees based on the common paths. The element semantic similarity includes the linguistic and constraint similarities between each pair of elements contained in two maximal similar paths. The overall degree of similarity based on the element and structural similarity is then computed in the schema similarity matrix processor.

           Claim 14's ''wherein the processing circuit is further configured to control operations of the facility based on the determined subclass the instance belongs to.'' is not expressly taught by Nayak, et al. It is, however, taught by Bonasso, et al., page 6, left column, last partial paragraph, where it recites:

In our ontology we model relationships of the various power and computer units to the thermal control objects, some of which are shown Figure 6. The AP planner reads the initial situation from a specific OWL configuration file and generates plans accordingly.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the control system field of use of Bonasso, et al. for the unspecified “advanced applications” of Nayak, et al. because clustering is a form of unsupervised learning that may learn many control strategies.

Claim 15
           Claim 15's ''The information processing device according to claim 14, wherein the definition data is defining the relation between the subclasses and the processing circuit specifies the relation of the subclass the instance is classified by referring to the definition data.'' is taught by Nayak, et al., page 344, left column, last full paragraph, where it recites:

We use the wCluto web-enabled data clustering application [31] for clustering the XML data. In order to use Wcluto, XMine first generated a matrix containing the schemaSim coefficient (common path similarity coefficient) between the trees in the data source (pair-wise similarity) using the path similarity threshold of 0.7. The Wcluto takes in the schema similarity matrix and performs the clustering process. The ‘Complete-Link’ merging criterion function is chosen for computing the distance between clusters.

Claim 16
           Claim 16's ''The information processing method according to claim 1, further comprising: enabling a display to display the subclass the instance belongs to and a relation between the subclass the instance belongs to and another subclass among the plurality of subclasses.'' is taught by Nayak, et al., Fig. 3, where it shows “(visualization)” of schema.

Claim 17
           Claim 17's ''The information processing method according to claim 1, further comprising: controlling, by the processor, the operations of the facility based on a relation between the subclass the instance belongs to and another subclass among the plurality of subclasses.'' is not expressly taught by Nayak, et al. It is, however, taught by Bonasso, et al., page 6, left column, last partial paragraph, where it recites:

In our ontology we model relationships of the various power and computer units to the thermal control objects, some of which are shown Figure 6. The AP planner reads the initial situation from a specific OWL configuration file and generates plans accordingly.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the control system field of use of Bonasso, et al. for the unspecified “advanced applications” of Nayak, et al. because clustering is a form of unsupervised learning that may learn many control strategies.

Claim 18
           Claim 18's ''The information processing method according to claim 1, wherein the facility includes at least one of infrastructures, factories, and plants.'' is not expressly taught by Nayak, et al. It is, however, taught by Bonasso, et al., page 6, left column, last partial paragraph, where it recites:

In our ontology we model relationships of the various power and computer units to the thermal control objects, some of which are shown Figure 6. The AP planner reads the initial situation from a specific OWL configuration file and generates plans accordingly.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the control system field of use of Bonasso, et al. for the unspecified “advanced applications” of Nayak, et al. because clustering is a form of unsupervised learning that may learn many control strategies.

Claim 19
           Claim 19's ''The information processing method according to claim 1, wherein the operations of the facility include at least one of launch, halt, control, manufacture, diagnosis, maintenance, shipments, packaging, analysis of data, configuration changes and changes of operation modes.'' is not expressly taught by Nayak, et al. It is, however, taught by Bonasso, et al., page 6, left column, last partial paragraph, where it recites:

In our ontology we model relationships of the various power and computer units to the thermal control objects, some of which are shown Figure 6. The AP planner reads the initial situation from a specific OWL configuration file and generates plans accordingly.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the control system field of use of Bonasso, et al. for the unspecified “advanced applications” of Nayak, et al. because clustering is a form of unsupervised learning that may learn many control strategies.

Claim 20
           Claim 20's ''The information processing method according to claim 1, further comprising utilizing the instance included in the first data across the sensor system, the control system, the management system of the facility based on the determined subclass.'' is not expressly taught by Nayak, et al. It is, however, taught by Bonasso, et al., page 6, left column, last partial paragraph, where it recites:

In our ontology we model relationships of the various power and computer units to the thermal control objects, some of which are shown Figure 6. The AP planner reads the initial situation from a specific OWL configuration file and generates plans accordingly.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the control system field of use of Bonasso, et al. for the unspecified “advanced applications” of Nayak, et al. because clustering is a form of unsupervised learning that may learn many control strategies.

Response to Arguments
	Applicant's arguments filed 18 MAR 2022 have been fully considered but they are not persuasive. Specifically:

Argument 1
lll. Rejection under 35 U.S.C. § 101

Applicant respectfully traverses the rejection of claims 1-15 under 35 U.S.C. § 101 as allegedly being directed to an abstract idea. Nevertheless, Applicant has amended the claims to address the Examiner's concerns with respect to 35 U.S.C. § 101. Applicant respectfully submits that the pending claims are patent eligible under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019) (“2019 PEG’), the Subject Matter Eligibility Examples (“2019 PEG Examples’), and the October 2019 Patent Eligibility Guidance Update (“October 2019 Update’).

	Applicant’s amendments do not place the application in condition for allowance. Applicant merely adds well understood routine and conventional “additional elements” that do not limit the claims to a practical application, nor are they “significantly more” than the abstract idea itself.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
a. The claims do not recite an abstract idea under Step 2A - Prong One

The 2019 PEG requires Examiners to identify at least one of three groups of abstract ideas—(a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes. 2019 PEG at 52. “Claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas.” Id. at 53. For “mental processes,” the October 2019 Update explains that “claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.” October 2019 Update at 7.

In the Office Action, the Examiner asserted that “[t]he invention in claims 1-15 is directed to ‘mental processes’ without significantly more.” Office Action at 2. Applicant respectfully disagrees.

***

One of ordinary skill in the art would understand that the above-recited steps cannot be practically performed in the human mind, at least because the human mind does not provide the claimed “processor,” “sources including at least one of a sensor system, a control system, or a management system of a facility,” “network,” and “storage device” storing “at least either definition data or log data,” and thus “is not equipped to perform the claim limitations,” as required by the October 2019 Update. Accordingly, Applicant respectfully submits that these steps cannot be considered as “mental processes.”

Thus, amended independent claim 1 is eligible because it does not recite a judicial exception. Amended independent claims 12 and 14, although different in scope from claim 1, recite features like those discussed above with respect to claim 1 and are also eligible because they do not recite a judicial exception.

	Applicant merely adds well understood routine and conventional “additional elements” that do not limit the claims to a practical application, nor are they “significantly more” than the abstract idea itself.
	Applicant’s claims are replete with mental process abstractions. The most obvious examples are the claimed: “instances”, “inferring”, “class”, “subclass”, “similarity”, “definition data” (definition data defines the subclasses), “log data” (log data includes a set of the first data obtained), etc.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
b. The claims recite a practical application under Step 2A - Prong Two

Notwithstanding the resolution of Prong One of the 2079 PEG, Applicant submits that the claims are also patent eligible at Prong Two because “the claim[s] as a whole integrat[e] the recited judicial exception into a practical application of that exception.” 2019 PEG at 54. The October 2019 Update further explains that “if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.” October 2019 Update at 11.

Indeed, as explained below, like exemplary claim 1 of Example 42 of the 2079 PEG Examples, Applicant’s claims also recite elements that provide a specific technical improvement over prior systems and result in an improved system.

Claim 1 in Example 42 of the PTO’s Subject Matter Eligibility Examples for Abstract Ideas relates to a method for transmission of notifications when medical records are updated,

***

Under Prong One, the Office finds that the example claim recites a method of organizing human activity. Id. The Office, however, explains that the example claim is eligible because “the claim as a whole integrates the method into a practical application.” Id. Specifically, the example claim recites a combination of additional elements including “storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users,” which embodies “a specific improvement over prior art systems by allowing remote users to share information in real time.”

	Applicant’s example applies to a rejection based on “organizing human activity”. Applicant’s claims were not rejected on that basis.
	Applicant merely adds well understood routine and conventional “additional elements” that do not limit the claims to a practical application, nor are they “significantly more” than the abstract idea itself.
	Applicant’s claims are replete with mental process abstractions. The most obvious examples are the claimed: “instances”, “inferring”, “class”, “subclass”, “similarity”, “definition data” (definition data defines the subclasses), “log data” (log data includes a set of the first data obtained), etc.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 4
Similarly, Applicant’s claims also recite an improved device and method for processing data collected from different sources and using the processed data to control operations of a facility. Applicant’s Specification explains that “[d]ata collected from different sources need to be utilized effectively to accelerate the automation of facilities including various infrastructures, factories and plants.” Specification at 1:20- 22. In the conventional methods, “the types of data are inferred and determined based on common characteristics.” Id. at 1:30-31. “However, in the above methods, the fact that relations between the data actually depends on the type of data is not taken into account. It is necessary to infer and determine the type of data even for cases when the corresponding type of data is not defined. Also, it is necessary to infer and determine the relations between the data.” Id. at 1:31-36.

A solution to the problems discussed above and embodied in the pending claims involves a hardware processor configured to collect data from different sources, and determines one of a plurality of subclasses of either physical world classes or cyber world classes the data belongs to, and control operations of a facility based on the determined subclass. Specifically, independent claim 1 defines a method including “obtaining . . . different types of first data, the first data including-an instance, the instance being actual data without metadata,” “inferring and determining . . . a subclass of a plurality of subclasses of either physical world classes describing physical entities or cyber world classes describing concepts the instance belongs to by referring to at least either definition data or log data stored in a storage device,” and “controlling . . . operations of the facility based on the determined subclass the instance belongs to.”

In this manner, the obtained actual data may be classified into either a physical world subclass describing physical entities or a cyber world subclass describing concept. Therefore, as disclosed in the Specification:

By classifying data collecting from a plurality of sources correctly, it is possible to obtain information on classes of data and their relations. Then, utilization of data across a plurality of systems becomes possible. By effective utilization of data originating from different processes, the automation of facilities including various infrastructures, factories and plants is accelerated. Also, the total optimization of operations and unification of operation become possible. The improvement of overall operation contributes to the reduction of various costs, improved safety and the higher qualities of manufactured goods.

Specification at 29:35-30:8. Thus, the claimed device and method improve the accuracy and efficiency of data processing.

Therefore, similar to claim 1 of Example 42, amended independent claims 1, 12, and 14, when considering each claim as a whole, recite a particular manner for classifying data into either a physical world subclass or a cyber world subclass. Thus, independent claims 1, 12, and 14 demonstrate an improvement to the technology of data processing.

As established in the October 2019 Update, integration of an abstract idea can be satisfied by “an improvement in the functioning of a computer, or an improvement to other technology or technical field.” October 2019 Update at 11. For the reasons discussed above, the claims clearly present such an improvement and, accordingly, any abstract idea that they purportedly recite is practically applied, thus satisfying Prong Two of Step 2A.

	Applicant merely claims fields of use, rather than actual practical applications.
	Applicant’s claims are replete with mental process abstractions. The most obvious examples are the claimed: “instances”, “inferring”, “class”, “subclass”, “similarity”, “definition data” (definition data defines the subclasses), “log data” (log data includes a set of the first data obtained), etc.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 5
c. The claims, as a whole, recite “significantly more” under Step 2B

In the USPTO Memorandum dated April 19, 2018 (the “Berkheimer Memo’), the Office emphasized that a claim is presumed to recite significantly more unless proven otherwise. Specifically, “[i]n a Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with: (1) A citation to an express statement in the specification or a statement made during prosecution about the element(s); (2) A citation to a court decision in M.P.E.P. § 2106.05(d)(II) which notes the well-understood, routine, or conventional nature of the element(s); (3) A citation to a publication that demonstrates the well-understood, routine, or conventional nature of the element(s); [or] (4) A statement that the Examiner is taking Official Notice.”

In the present case, the Examiner has not supported the rejection with one of the above four categories of evidence required by the Berkheimer Memo. Specifically, the Examiner has not provided any evidence showing that the device and method recited in amended independent claims 1, 12, and 14 are “well-understood, routine, conventional activity,” “widely prevalent,” or “in common use in the relevant industry,” as required by the Berkheimer Memo.

	Throughout the rejections, “additional elements” were addressed with Berkheimer evidence where applicable.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 6
In addition, Applicant respectfully submits that the recited features of independent claims 1, 12, and 14 do not constitute generic functions that can be performed by a generic device. The Federal Circuit has noted that “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces” when it found the claimed “content filtering system” to be patent eligible. BASCOM, 119 U.S.P.Q.2d at 1243. Instead, the pending claims recite a non-conventional non-generic arrangement of steps for classifying data into either a physical world subclass or a cyber world subclass. For this additional reason, the pending claims recite “significantly more” than the alleged abstract idea.

	Applicant’s claims are replete with mental process abstractions. The most obvious examples are the claimed: “instances”, “inferring”, “class”, “subclass”, “similarity”, “definition data” (definition data defines the subclasses), “log data” (log data includes a set of the first data obtained), etc.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 7
Moreover, Applicant’s claims do not preempt all ways of performing the alleged abstract idea, but rather recite a specific, discrete method and system for classifying data into either a physical world subclass or a cyber world subclass. The particular arrangement of elements in the claims provides a technical improvement described above. Thus, for these additional reasons, Applicant’s claims recite “significantly more” than any alleged abstract idea.

Accordingly, Applicant submits that the Office has not established a prima facie case for both Steps 2A and 2B of the 2019 PEG. Applicant respectfully requests that the rejection under 35 U.S.C. § 101 be withdrawn.

	Applicant’s claims are replete with mental process abstractions. The most obvious examples are the claimed: “instances”, “inferring”, “class”, “subclass”, “similarity”, “definition data” (definition data defines the subclasses), “log data” (log data includes a set of the first data obtained), etc.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 8
Nayak fails to anticipate any of claims 1-10 and 12-15 because Nayak fails to disclose each and every element of any of these claims. For example, amended independent claim 1 recites a method for classifying an instance

***

In rejecting claim 1#, the Examiner asserts that Nayak discloses “inferring and determining a subclass the instance belongs to by referring to at least either definition data or log data.” Office Action at 23-24 (citing Nayak at 340, right col., first para.). Applicant respectfully disagrees.

Nayak discloses “a schema clustering process by [organizing] the heterogeneous XML schemas into various groups.” Nayak at Abstract. “There are two types of XML data: XML documents and XML schemas. A XML schema describes the structure of the XML document.” Id. at 337. Thus, according to the above-quoted disclosure of Nayak, Nayak discloses a method of organizing XML schemas, which describe the structure of XML document. Nayak does not disclose, or even teach or suggest, classifying actual data without the XML schemas. Nor does Nayak disclose, or even teach or suggest, classifying XML data into one of “subclasses of either physical world classes describing physical entities or cyber world classes describing concepts,” as recited in amended claim 1. Therefore, Nayak fails to disclose, at least, obtaining, by a processor from different sources via a network, different types of first data, the first data including- an instance, the instance being actual data without metadata, and the different sources including at least one of a sensor system, a control system, or a management system of a facility; inferring and determining, by the processor, a subclass among a plurality of subclasses the instance belongs to by referring to at least either definition data or log data stored in a storage device, wherein: the definition data defines the plurality of subclasses as subclasses of either physical world classes describing physical entities or cyber world classes describing concepts, as recited in amended independent claim 1 (emphases added).

For at least the above reasons, Nayak does not disclose each and every element of, and cannot anticipate, amended independent claim 1.

	Applicant recites amended claim limitations and asserts that the cited prior art does not teach the amended matter. The rejections show that the amended matter is not outside the scope of the cited prior art.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 9
Although of different scope, independent claims 12 and 14 have been amended to recite features similar to those discussed above with respect to claim 1 and are also distinguished from Nayak for at least similar reasons. 

	Similar limitations are similarly rejected.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 10
In addition, Nayak cannot anticipate any one of claims 9-12, 13, and 15 at least due to their dependence from claim 1, 12, or 14. Therefore, claims 1-10 and 12-15 are allowable over Nayak. Applicant therefore requests withdrawal of the rejection of claims 1-10 and 12-15 under 35 U.S.C. § 102(a)(1).

	Applicant’s arguments regarding the independent claims were unpersuasive. There is no useful and nonobvious matter to be incorporated by reference to the dependent claims.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 11
V. Rejection of Claim 11 under 35 U.S.C. § 103

Applicant respectfully traverses the rejection of claim 11 under 35 U.S.C. § 103 as being unpatentable over Nayak in view of Bonasso.

“The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. . . . [R]ejections on obviousness cannot be sustained with mere conclusory statements.” M.P.E.P. § 2142, 8th Ed., Rev. 9 (Aug. 2012) (internal citation and inner quotation omitted).

“[T]he framework for the objective analysis for determining obviousness under 35 U.S.C. 103 is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). .... The factual inquiries . . . are as follows: (A) [d]etermining the scope and content of the prior art; and (B) [a]scertaining the differences between the claimed invention and the prior art; and (C) [r]esolving the level of ordinary skill in the pertinent art.” M.P.E.P. § 2141(Il). In rejecting a claim, “Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.” M.P.E.P. § 2141/(IIl).

Claim 11 depends from amended claim 1 and thus includes all the elements recited therein. As noted above, amended claim 1 calls for “inferring, by the processor, and determining a subclass of a plurality of subclasses [of either physical world classes describing physical entities or cyber world classes describing concepts] the instance belongs to by referring to at least either definition data or log data stored in a storage device.” For the reasons set forth above, Nayak fails to teach or suggest at least this subject matter of amended independent claim 1, which is incorporated into dependent claim 11.

The Examiner additionally cited Bonasso as allegedly teaching the subject matter recited in dependent claim 11. Without acceding to the Examiner’s characterization of Bonasso, Applicant nevertheless asserts that Bonasso fails to cure the deficiencies of Nayak, discussed above. That is, Bonasso also fails to teach or suggest “inferring, by the processor, and determining a subclass of a plurality of subclasses [of either physical world classes describing physical entities or cyber world classes describing concepts] the instance belongs to by referring to at least either definition data or log data stored in a storage device,” as recited in amended independent claim 1 and incorporated into dependent claim 11.

For at least the above reasons, claim 11 is allowable over Nayak and Bonasso. Applicant therefore requests withdrawal of the rejection of claim 11 under 35 U.S.C. § 103 as allegedly unpatentable over Nayak in view of Bonasso.

	The art rejection of claim 11 is WITHDRAWN.

Argument 12
New claims 16-20 are also allowable at least due to their dependence from allowable claim 1, and further in view of their additional patentably eligible features.

	The arguments regarding the new claims are presented in their rejections, above.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
07 JUL 2022